MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                       Feb 09 2015, 5:57 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Megan B. Quirk                                            Gregory F. Zoeller
      Muncie, Indiana                                           Attorney General of Indiana
                                                                Graham T. Youngs,
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Neil A. Clements,                                        February 9, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A04-1406-CR-268
              v.                                               Appeal from the Delaware Circuit
                                                                 Court

      State of Indiana,                                        The Honorable Marianne L.
                                                                 Vorhees, Judge
      Appellee-Plaintiff
                                                               Cause No. 18C01-1307-FC-45




      Mathias, Judge.

[1]   On August 19, 2013, Neil Clements (“Clements”) pleaded guilty to Class C

      felony nonsupport of a dependent. The trial court sentenced Clements to six

      years, with two years executed in Delaware County Community Corrections

      and four years suspended to probation. After Clements failed to report to


      Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 1 of 7
      community corrections pending placement on electronic home detention and

      failed to have a landline telephone installed at his home, the trial court revoked

      his direct commitment to community corrections and ordered him to serve his

      previously suspended sentence.

[2]   Clements now appeals the trial court’s revocation of his direct commitment,

      arguing that the State failed to provide sufficient evidence to support the

      revocation.


[3]   We affirm.



                            Facts and Procedural History
[4]   On April 10, 2003, Clements was ordered to pay $53 per week in child support.

      During the next seven years, Clements paid a total of only $316 in child support

      and ceased making payments altogether in May 2010. By January 21, 2013,

      Clements owed $27,138 in past-due child support.

[5]   On July 1, 2013, the State charged Clements with Class C felony nonsupport of

      a dependent child. On August 19, 2013, Clements agreed to plead guilty to the

      charge and to make weekly payments of $103 for his current and past-due child

      support obligation. Pursuant to the agreement, the court sentenced Clements to

      two years executed in Delaware County Community Corrections and four

      years of supervised probation. The terms of Clements’s direct commitment

      included requirements that he “report [to community corrections] for Daily

      Reporting” and “obtain[] a landline telephone.” Appellant’s App. p. 45.

      Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 2 of 7
[6]   Approximately three months later, on November 8, 2013, the State filed a

      petition to revoke Clements’s executed sentence, alleging that Clements failed

      to report for daily reporting and failed to obtain a landline telephone. The trial

      court held a fact-finding hearing on May 14, 2014. At the hearing, Jennifer

      Davis (“Davis”), a home detention supervisor with Delaware County

      Community Corrections, testified that Clements had not reported to

      community corrections since October 30, 2013. Davis also testified that

      Clements never obtained a landline telephone and was never placed on

      electronic home monitoring because of his failure to pay the associated fees.

      During his testimony, Clements admitted both allegations. He also testified

      that, because he had never been paid for work he had performed for various

      employers, he had been unable “get the money up for home detention” and that

      was why he did not have a landline installed and failed to report to community

      corrections. Tr. p. 6. Following the hearing, the trial court determined that

      Clements had violated the terms of his direct commitment by failing to report

      and failing to obtain a landline telephone.


[7]   The parties agreed to hold a dispositional hearing immediately following the

      fact-finding hearing. At the hearing, the State presented evidence that Clements

      had not made any child support payments from April 13, 2013, to May 13,

      2014. Clements testified that he failed pay any child support because “there was

      no income coming in whatsoever.” Tr. p. 13. At the conclusion of the

      dispositional hearing, the trial court found that Clements has a criminal history,

      including “past cases where he was given a direct commitment, did not report,


      Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 3 of 7
       did not get signed up and put on the direct commitment, electronic home

       detention.” Tr. p. 17. The court also found that Clements is “able-bodied [and]

       capable of earning income.” Id. The court ordered Clements to serve four

       years of his previously suspended sentence in the Department of Correction and

       the remaining two years on probation.


[8]    Clements now appeals.



                                  Discussion and Decision
[9]    Clements argues the trial court had insufficient evidence to revoke his

       commitment to community corrections. Specifically, he argues that the State

       failed to prove that he “recklessly, knowingly, or intentionally failed to pay”

       child support as ordered. Appellant’s Br. at 10.

[10]   A reviewing court treats a petition to revoke placement in a community

       corrections program the same as a petition to revoke probation. Bass v. State,

       91A N.E.2d 482, 488 (Ind. Ct. App. 2012). Probation is a matter of grace left to

       a trial court’s discretion, not a right to which a criminal defendant is entitled.

       Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). Once a court has exercised its

       grace by ordering probation rather than incarceration, the judge has

       considerable leeway in deciding how to proceed. Prewitt v. State, 878 N.E.2d

       184, 188 (Ind. 2007). Accordingly, a court’s probation decision is subject to

       review for abuse of discretion. Smith v. State, 963 N.E.2d 1110, 1112 (Ind.




       Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 4 of 7
       2012). An abuse of discretion occurs where the decision is clearly against the

       logic and effects of the facts and circumstances before the court. Id.


[11]   When the sufficiency of evidence is challenged, we will neither “reweigh the

       evidence nor reassess witness credibility.” Whatley v. State, 847 N.E.2d 1007,

       1010 (Ind. Ct. App. 2006). Rather, we look to the evidence most favorable to

       the State and affirm the judgment if “there is substantial evidence of probative

       value supporting revocation.” Id. The State’s burden of proof regarding alleged

       probation violations is proof by a preponderance of the evidence. Id.


[12]   It is well settled that violation of a single condition of probation is sufficient to

       revoke probation. See Baxter v. State, 774 N.E .2d 1037, 1044 (Ind. Ct. App.

       2002), trans. denied. Davis testified that Clements had violated the terms of his

       direct commitment by failing to report and failing to install a landline in his

       residence. Clements himself testified that he failed to meet both of these

       requirements. This evidence was sufficient to show that Clements violated the

       terms of his direct commitment. Clements argues that the trial court had

       insufficient evidence that his failure to pay child support was reckless, knowing,

       or intentional. However, this argument is beside the point because evidence as

       to the reason for his failure to pay child support did not serve as a basis for the

       trial court’s revocation of Clements’s commitment to community corrections.

       Indeed, the trial court did not consider evidence of Clements’s most recent

       failure to pay child support until the dispositional hearing, after it had already

       revoked Clements’s direct commitment.



       Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 5 of 7
[13]   Clements also argues that his due process rights were violated because he was

       not allowed “an opportunity to present facts and explanation regarding his

       alleged resources, employment circumstances, inability to pay, and efforts to

       make the required payments,” noting that his dispositional hearing was held

       immediately after his revocation hearing. Appellant’s Br. at 16.


[14]   The Fourteenth Amendment’s Due Process Clause applies to probation

       revocation proceedings. Bass v. State, 974 N.E.2d at 486. However, a probation

       revocation proceeding is in the nature of a civil action and is not to be equated

       with an adversarial criminal proceeding. Mathews v. State, 907 N.E.2d 1079,

       1081 (Ind. Ct. App. 2009). Therefore, a probationer is entitled to some, but not

       all, of the rights afforded to a criminal defendant. Id. “[T]he due process

       requirements expressed by this court for probation revocations are also required

       when the trial court revokes a defendant’s placement in a community

       corrections program.” Cox v. State, 706 N.E.2d 547, 549 (Ind. 1999).


[15]   Here, Clements was entitled to (a) a written notice of the claimed violations, (b)

       disclosure of the evidence against him, (c) the opportunity to be heard in person

       and present witnesses and evidence, (d) the right to confront and cross-examine

       witnesses, (e) a neutral and detached hearing body, and (f) a written statement

       by the factfinder regarding the evidence relied upon and reason for revocation.

       Mathews, 907 N.E.2d at 1081. We see no due process violation in this case.

       Clements’s attorney agreed to hold the dispositional hearing immediately

       following the revocation hearing, and Clements was permitted to, and did,

       testify on his own behalf at the dispositional hearing.

       Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 6 of 7
[16]   For all of these reasons, we affirm the trial court’s revocation of Clements’s

       direct commitment.

[17]   Affirmed.


       Najam, J., and Bradford, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 18A04-1406-CR-268 | February 9, 2015   Page 7 of 7